DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CRM NOTE IN SPECIFICATION:
With respect to claim 2, per ¶ 71 of instant application: “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 16 of U.S. Patent No. 11,461,682. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim is broader than the patent claims.

Instant Appl. No. 17/888,565
U.S. Patent No. 11,461,682
Regarding claim 1.

A computer-implemented policy violation detection method, the method comprising: predicting a violation of a portion of a policy by a future action; and delivering an alert of the violation to a user device, wherein alert settings for privacy are toggled on the user device based on a user profile.

(Claim 1)

1. A computer-implemented policy violation detection method, the method comprising: extracting a policy activity from a policy that is in a natural language, the policy activity including an actor in the policy, an object within the policy, an action of the policy, and policy scope metadata, the object being a tangible, physical object; capturing a transaction consisting of a purchase or registration by a user including metadata of the transaction; translating the transaction by the user into a natural language representation of an actor in the transaction, an action of the transaction, and an object of the transaction; and alerting the user of a policy violation by running a rule-based inference model with an is-a hierarchy to predict that a portion of the policy activity is violated by a future action with the object of the transaction by the user based on navigating the is-a hierarchy to compare the natural language representation of the transaction with the natural language of the policy to alert of the policy violation from each of: the actor in the transaction to the actor in the policy; the object of the transaction to the object of the policy; and the action of the transaction to the action of the policy activity, wherein the is-a hierarchy is created with an unsupervised learning method that utilizes distributional semantics, and wherein the is-a hierarchy has relationships and synonyms encoded between a general term and a specific term of the object, wherein the rule-based inference model uses the encoded relationships and synonyms to determine the violation, wherein the alerting alerts a user via a notification on a user device, and wherein a user profile on the user device toggles alert settings for privacy.

Claim 2 of the instant application and claim 10 of U.S. Patent No. 11,461,682 are directed to a computer program product for policy violation detection, the computer program product comprising a computer-readable storage medium for implementing the steps recited in claim 1 of the instant application and claim 1 of U.S. Patent No. 11,461,682, respectively.

Claim 3 of the instant application and claim 16 of U.S. Patent No. 11,461,682 are directed to a system comprising: a processor; and a memory for implementing the steps recited in claim 1 of the instant application and claim 1 of U.S. Patent No. 11,461,682, respectively.




Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 12 of U.S. Patent No. 10,528,880. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim is broader than the patent claims.
Instant Appl. No. 17/888,565
U.S. Patent No. 10,528,880
Regarding claim 1.

A computer-implemented policy violation detection method, the method comprising: predicting a violation of a portion of a policy by a future action; and delivering an alert of the violation to a user device, wherein alert settings for privacy are toggled on the user device based on a user profile.

(Claim 1)

1. A computer-implemented policy violation detection method, the method comprising: extracting a policy activity from a policy, the policy activity including an actor in the policy, an object within the policy, an action of the policy, and policy scope metadata, the object being a tangible, physical object; capturing a transaction by a user including metadata of the transaction; translating the transaction by the user into an actor in the transaction, an action of the transaction, and an object of the transaction; and alerting the user of a policy violation by navigating a knowledge graph is-a hierarchy to relate the actor in the transaction to the actor in the policy, the object of the transaction to an object within the policy, and the action of the transaction to an action of the policy activity, thereby to verify that the object is related semantically to the transaction, wherein the alerting alerts the user of the at least one policy violation by running a rule-based inference model to predict if a portion of the policy activity is violated by a future action with the object of the transaction by the user based on an inference rule between the natural language of the transaction and the policy activity, and wherein the rule-based inference model includes: an inference rule to check the object against the policy if an object is acquired; an inference rule to check if the action enables a second action that can violate the policy in the future if the user does the action without the object; and an inference rule based on if the user changes the object or changes a state of the object that can violate the in the future.

Claim 2 of the instant application and claim 9 of U.S. Patent No. 10,528,880 are directed to a computer program product for policy violation detection, the computer program product comprising a computer-readable storage medium for implementing the steps recited in claim 1 of the instant application and claim 1 of U.S. Patent No. 10,528,880, respectively.

Claim 3 of the instant application and claim 12 of U.S. Patent No. 10,528,880 are directed to a system comprising: a processor; and a memory for implementing the steps recited in claim 1 of the instant application and claim 1 of U.S. Patent No. 10,528,880, respectively.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims’ subject matter eligibility will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”).

With respect to claims 1, 2 and 3.
Claims 1, 2 and 3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claims 1, 2 and 3 are directed to a method, computer program product and a system respectfully, which are three of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia:
 “predicting a violation of a portion of a policy by a future action.”: this limitation encompasses judging a future action by informing a user after evaluating a policy. Thus, this limitation could be construed to be directed to the abstract idea of mental processes. Accordingly, the claim recites an abstract idea.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The only limitations not treated above, “delivering an alert of the violation to a user device, wherein alert settings for privacy are toggled on the user device based on a user profile”, involves the mere gathering of data, which is insignificant extra-solution activity.  See MPEP § 2106.05(g). In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of the “computer-readable storage medium”, “a processor; and a memory” are recited at a high level of generality, and comprises only a processor to simply perform the generic computer functions Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The first limitation treated above, “delivering an alert of the violation to a user device, wherein alert settings for privacy are toggled on the user device based on a user profile” are directed to the well-understood, routine, and conventional activity of storing and retrieving information in memory.  See MPEP § 2106.05(d) (II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components such as “computer-readable storage medium”, “a processor; and a memory” to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood et al.  (US 2014/0359691 A1). 

Regarding claim 1.
Wood teaches a computer-implemented policy violation detection method, the method comprising: predicting a violation of a portion of a policy by a future action (see figure 4 and figure 5, also see ¶ 46, “the computing device includes a policy management application or functionality that is designed to interact with the Q&A system 404 to identify a policy violation (or a potential policy violation).”, i.e. identify potential policy violation corresponds to predicting a policy violation by future action); and delivering an alert of the violation to a user device, wherein alert settings for privacy are toggled on the user device based on a user profile (see ¶ 46, “Upon receipt of the query and any associated metadata, the Q&A system 404 determines if the user action is compliant with the policy and returns a response 410. Based on the response, the user's computing device may take a given action, such as a policy enforcement action. The policy enforcement action may be of any type, but typically is some action that restricts or disables functionality on the device to prevent what would otherwise be a policy violation. The given action also may be issuing a notification, such as an alert or warning (that the user is about to violate one of the terms of use). The notification may be audible, tactile or visual. The action may also involve notification of a third party or computing entity.”, i.e. alert notification such as audible, tactile or visual corresponds to delivering alert based on user profile).

Claim 2 recites computer program product comprising a computer-readable storage medium to perform the method recited in claim 1. Therefore the rejection of claim 1 above applies equally here. Woods also teaches the addition elements of claim 2 not recited in claim 1 comprising computer program product comprising a computer-readable storage medium having program instructions (see Woods e.g. fig 2 element 220, computer readable media, program code).

Claim 3 recites system to perform the method recited in claim 1. Therefore the rejection of claim 1 above applies equally here. Woods also teaches the addition elements of claim 3 not recited in claim 1 comprising a processor (see e.g. fig. 2, element 204; processor Unit); and a memory (see Fig. 2, element 206, Memory). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958. The examiner can normally be reached mon-fri 730-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J. Huntley can be reached on (303) 297 - 4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.K./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129